Citation Nr: 1340991	
Decision Date: 12/12/13    Archive Date: 12/20/13

DOCKET NO.  11-06 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional Office (RO) Center 
in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for sleep apnea. 

2.  Entitlement to service connection for hypertension.  


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel




INTRODUCTION

The Veteran had active military service from June 1978 to August 1992.

This appeal comes to the Board of Veterans' Appeals (Board) from November 2008 and August 2009 rating decisions. 

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but also his file on the "Virtual VA" system to insure a total review of the evidence. 

It is noted that the Veteran initially retained the American Legion as his representative.  However, in August 2010, the American Legion withdrew its representation of the Veteran.  He has proceeded pro se since that time.

In October 2011 the Veteran testified at a hearing before the undersigned Veteran's Law Judge.  A transcript of the hearing is of record.


FINDINGS OF FACT

1.  The Veteran's currently diagnosed hypertension began during his active military service. 

2.  The evidence does not establish that it is at least as likely as not (50 percent or greater) that the Veteran's sleep apnea either began during or was otherwise caused by his military service.


CONCLUSIONS OF LAW

1.  Criteria for service connection for hypertension have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013). 

2.  Criteria for service connection for sleep apnea have not been met.  38 U.S.C.A. §§ 1110, 1117, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Service connection may be established under 38 C.F.R. § 3.303(b), if a chronic disease or injury is shown in service, and subsequent manifestations of the same chronic disease or injury at any later date, however remote, are shown, unless clearly attributable to intercurrent causes.  For a showing of a chronic disorder in service, the mere use of the word chronic will not suffice; rather, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.

Service connection may also be established under 38 C.F.R. § 3.303(b), where a condition in service is noted but is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  The continuity of symptomatology provision of 38 C.F.R. § 3.303(b) has been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 718 F.3d 1331 (Fed. Cir. 2013).  In this case, hypertension is listed as a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) applies to that issue.  However, sleep apnea is not listed as a chronic disease, and 38 C.F.R. § 3.303(b) does not apply to that issue.

Service connection may also be established with certain chronic diseases based upon a legal presumption by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  In this case, as above, hypertension, but not sleep apnea, is listed in 38 C.F.R. §§ 3.307, 3.309(a); therefore, the one-year presumption only applies to the hypertension portion of the claim.  

Service connection may also be established for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  This has been interpreted as a three-element test based on nexus: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).

Finally, service connection may be awarded on a presumptive basis to a Persian Gulf veteran who (1) exhibits objective indications; (2) of a chronic disability such as those listed in paragraph (b) of 38 C.F.R. § 3.317; (3) which became manifest either during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10% or more not later than December 31, 2016; and (4) such symptomatology by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  Gutierrez v. Principi, 19 Vet. App. 1, 7 (2004); 38 U.S.C. § 1117; 38 C.F.R. § 3.317; 76 Fed. Reg. 81834 - 81836 (Dec. 29, 2011).  Service connection may also be given for medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome) that is defined by a cluster of signs and symptoms, as well as for any diagnosed illness that the VA Secretary determines by regulation warrants a presumption of service connection.  38 C.F.R. § 3.317(a)(2)(i)(B).

HYPERTENSION

The Veteran is seeking service connection for hypertension.  It is undisputed that he currently has hypertension, as he has been on blood pressure medication for a number of years.

At his enlistment physical in June 1977, the Veteran's blood pressure was 140/80 and he denied high blood pressure on a medical history survey.  While this blood pressure reading was slightly elevated, it was not at a hypertensive level.  As such, because hypertension was not diagnosed at the time of the Veteran's enlistment, he is presumed to have been in sound condition.  38 U.S.C.A. § 1111.  

During service, the Veteran's blood pressure slowly increased, as shown below:
 
Date
Blood pressure 
Date
Blood pressure 
March 1981
130/80
April 1985
160/88
March 1982
134/82
July 1985
148/110
March 1984
120/80
May 1986
143/95 (average)
May 1984
140/84
June 1986
160/90
August 1984
124/88
April 1990
136/90
March 1985 
140/90
June 1992
128/86

Following service, the Veteran's blood pressure continued to be elevated on most of the occasions it was tested.  

For example, in January 1993, less than six months after separation, the Veteran was noted to have a history of mild labile hypertension.  His blood pressure was 138/90 at that time.  The Veteran had been referred by the dental clinic after blood pressure reading of 148/99 and 146/104.

In September 1997, the Veteran underwent a VA Gulf War examination at which his blood pressure was initially 164/98 and with repetition was 160/100.  He was diagnosed with essential hypertension.

While the evidence shows that the Veteran's blood pressure levels waxed and waned somewhat through service, a review of all the blood pressure tests from throughout his lengthy military career, makes clear that the general trend was an increase in blood pressure from a non-hypertensive level at enlistment to hypertensive levels during service, which the Board can not ignore.  

The fact that hypertension was not specifically diagnosed until after service is irrelevant, as it is clear from the blood pressure tests in service that the Veteran's blood pressure rose to an elevated level and that such symptoms were eventually diagnosed as hypertension.  The trend was clear. 

As such, the criteria for service connection for hypertension have been met, and the Veteran's claim for hypertension is granted.

SLEEP APNEA

The Veteran is currently seeking service connection for sleep apnea.

Service treatment records do not show that he experienced any sleep problems in service, and the Veteran was not diagnosed with sleep apnea until 2001, nearly a decade after he left active military service.  

Specifically, in February 2001, the Veteran underwent a sleep study, which led to a diagnosis of severe sleep apnea.  Aggressive weight loss measures were recommended along with avoiding alcohol and sedatives and sleeping in the supine position.  A CPAP was prescribed.  It was noted that the Veteran weighed 285 pounds at the time of the examination.  

The Veteran separated from service in August 1992.  In January 2001, he went to see Dr. B. after his wife complained of loud snoring.  Dr. B. noted that the Veteran's wife was unaware whether he actually had apnea.  The doctor noted that the Veteran was 50 pounds or more overweight and carried a lot of the weight in his trunk and neck.  He was assessed with possible sleep apnea.  Following this appointment, the Veteran was scheduled for the sleep study which resulted in the diagnosis of sleep apnea being rendered.

As such, it is not disputed that the Veteran has a current disability (sleep apnea).  However, service connection requires that the evidence establish that the current disability either began during or was otherwise caused by the Veteran's military service.  

At his hearing before the Board in October 2011, the Veteran was asked how his sleep apnea could be related to his active military service.  The Veteran indicated that when he got back from the Persian Gulf he started snoring more than in the past (the Veteran's spouse endorsed this contention in an October 2010 letter).  He indicated that at first they had attributed his snoring to sinusitis (for which the Veteran is service connected).  The Veteran asserted that in 1992 he had a "low peak flow" and that the results of a pulmonary function test were low (an assertion that he voiced again in his substantive appeal).  He asserted that a test in 1997 showed mild obstructive airway disease.  

The Veteran essentially believes that this showing of obstructive respiratory disease in the years following service links his currently diagnosed sleep apnea to his military service.  However, while he, as a lay person, is competent to report what comes to him through his senses, he lacks the medical training and expertise to provide a complex medical opinion as to the etiology of sleep apnea or the symptoms marking its onset.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  In Jandreau, the Federal Circuit specifically determined that a lay person is not considered competent to testify when the issue was medically complex, as with cancer.  Likewise, in this case, the Veteran has not been shown to have the medical training or expertise to diagnose sleep apnea; and he is similarly not considered competent to convey the medical value of a pulmonary function test or to establish that the results of such a test established sleep apnea (which was not diagnosed for many years thereafter).  
  
In October 2010, the Veteran's spouse wrote that when he got back from the Persian Gulf region, he stated to experience sinus problems and would take over the counter medication.  She recalled that in late 1991 or early 1992 his snoring got so loud that it would wake her in the night, and she stated that she had never heard him snore before.  She stated that at first they blamed the sinus problems, but noted that even after the operation to remove the polyps, the snoring continued.  She recalled that it was at that point when he went back to Dr. B. and was tested for sleep apnea.

Unfortunately, while the Veteran's spouse is competent to describe the Veteran's snoring; like the Veteran, she is not medically qualified to either diagnose sleep apnea or to establish that the Veteran's snoring marked the onset of his sleep apnea.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Indeed, Dr. B. specifically noted that the Veteran's wife was unsure in 2001 whether she had observed any apneas.  As such, her statements are insufficient to establish service connection. 

In support of his claim, the Veteran submitted the summary of a study from 1998-2000 which suggested that there was a high rate of undiagnosed sleep disorders in Gulf War veterans.  He also provided several articles describing symptoms of sleep apnea.

In this regard, medical articles and/or treatises "can provide important support when combined with an opinion of a medical professional" if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion.  Mattern v. West, 12 Vet. App. 222, 228 (1999); see also Sacks v. West, 11 Vet. App. 314 (1998) and Wallin v. West, 11 Vet. App. 509 (1998).  In the present case, the treatise evidence submitted by the Veteran is not accompanied by the opinion of any medical expert.  That it, there is nothing in the record that would link the finding of any study or article to the facts specific to the Veteran's case.  Thus, the Board concludes that this information is insufficient to establish the required medical nexus opinion.  

Additionally, the claims file is void of any suggestion from a medical professional that the Veteran's sleep apnea may have either began during or have otherwise been caused by his military service.  The condition was indicated years after service.  Even taking into consideration the fact that it takes time to be sometimes diagnosed with a "disability", this still will not explain the long gap between service and the problem at issue. 
 
In his August 2009 substantive appeal, the Veteran argued that his sleep apnea was related to his obesity, but he argued that he was overweight throughout his time in service.  The Board is prohibited from exercising its own independent judgment to resolve medical questions, and therefore is not competent to address the relevance, if any, of the Veteran's weight.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  However, the Board does take judicial notice of the fact that at his separation physical in June 1992, the Veteran weighed 216 pounds, whereas at the time sleep apnea was diagnosed he weighed 285 pounds.  This is a marked difference, although again the Board is not drawing any medical conclusion from it.  Regardless, there is no suggestion from any medical professional that the Veteran's elevated weight in-service caused his sleep apnea.

The Board acknowledges the Veteran's honorable service in the Persian Gulf region during the Gulf War.  However, he has not been found to have either an undiagnosed illness, or a medically unexplained chronic multisymptom illness.  Rather, his symptoms were found to meet the clinically recognized medical illness of sleep apnea.  As such, the Gulf War presumption is not applicable.

As described, the criteria for service connection have not been met, and the Veteran's claim is denied.

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letters dated in September 2008 and July 2009, which informed the Veteran of all the elements required by the Pelegrini II Court as stated above.  The letters also informed the Veteran how disability ratings and effective dates were established.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Private and VA treatment records have been obtained.  Additionally, the Veteran testified at a hearing before the Board.  

While a VA medical opinion was not provided in this case, the Federal Circuit Court of Appeals (Federal Circuit) has recognized that there is not a duty to provide an examination in every case.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Rather, the Secretary's obligation under 38 U.S.C. § 5103A(d) to provide the Veteran with a medical examination or to obtain a medical opinion is not triggered unless there is an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability.  See McLendon v. Nicholson, 20 Vet. App.79, 81 (2006).  The record in this case is negative for any indication, other than the Veteran's own assertion (or that of his wife) that his sleep apnea even may be the result of his military service.  The Veteran has presented several theories as to why he believes his sleep apnea should be service connected, but the fact remains that none of his theories have been bolstered by the opinion of any medical professional.  Similarly, the Veteran has submitted the abstract from a sleep apnea study, but he has not submitted any evidence from a medical professional suggesting that the situation described in the abstract is applicable to his case.  As such, the lay statements that are of record are simply insufficient to trigger VA's duty to provide an examination with an opinion.  See Waters, 601 F.3d 1274. 

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.
 

ORDER

Service connection for hypertension is granted.

Service connection for sleep apnea is denied.


______________________________________________
JOHN J. CROWLEY 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


